     Case 3:21-cv-00253-HEH Document 13 Filed 05/04/21 Page 1 of 7 PageID# 158




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


ASHLEY MONTGOMERY COX,
EMILY DIMOND, PENNY WILLIAMS,
AMBER DIMMERLING, and LENITA GIBSON,
on behalf of themselves and all others
similarly situated,

                        PLAINTIFFS,

v.                                                            Civil No: 3:21-cv-00253-HEH

ELLEN MARIE HESS,
in her official capacity as Commissioner
of the Virginia Employment Commission,

                        DEFENDANT.

                   PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO
                   DEFENDANT’S MOTION FOR EXTENSION OF TIME

         Plaintiffs oppose the Motion for an Extension of Time to File Responsive Pleadings

submitted by Defendant. While Plaintiffs acknowledge that such extensions may be – by default

– routinely granted, here there is no good cause for the delay sought.

                                        I.     OVERVIEW

         In this putative public interest class action, Plaintiffs have sought to compel the Virginia

Employment Commission (“VEC”) to urgently address the crisis of its delay impacting Plaintiffs

and countless others like them whose claims for Federally insured unemployment compensation

have been frozen in the VEC bureaucracy. As addressed fully hereafter, none of this is news to

the Commonwealth, as Plaintiffs, their counsel, political leaders, the media and endless numbers

of effected Virginians have been contacting the VEC for well over six months. Just Plaintiffs'
  Case 3:21-cv-00253-HEH Document 13 Filed 05/04/21 Page 2 of 7 PageID# 159




counsel alone have had multiple meetings and communications about this exact issue, and even

provided the VEC the draft Complaint in advance of filing. And yet, in defense of a lawsuit

premised on the allegation that the VEC cannot timely respond to Virginians seeking federal

insured unemployment, the VEC suggests that it also cannot timely respond to them here.

       Plaintiffs oppose any effort to slow the determinations that the Court should soon

make. They thus oppose the motion for enlargement. However, the undersigned and Plaintiffs'

counsel generally are sympathetic to the request for courtesies made here by Defendants'

lawyers. Plaintiffs will not object to a reasonable enlargement to respond to the Complaint,

conditioned upon their ability to promptly confer with Defendant under Rule 26(f), complete

the Rule 26(f) conference and serve discovery. This path would allow Defendant the time it

claims to need without increasing ultimate delay. Still, Defendant has rejected the offer.

            II.     THE VEC HAS HAD SIGNIFICANT TIME TO RESPONSE

       Extensions may be granted “for good cause.” Fed. R. Civ. P. 6(b)(1). While Defendant

asserts that “the scope of the lawsuit is broad,” and that “[t]here are complex issues bearing on this

Court’s subject matter jurisdiction that require thoughtful consideration” Motion (ECF 11) ¶ 7, in

the circumstances presented here, those assertions do not amount to “good cause.”

       Defendant’s assertion that its counsel “requires additional time to investigate and analyze

these claims” has no basis. Defendant does not assert that liability issues in this case are complex

– and they are not. Instead, Defendant asserts only that “[t]here are complex issues bearing on this

Court’s subject matter jurisdiction,” Motion (ECF 11) ¶ 7, without defining what those complex

jurisdictional issues might be. Notably, this suit alleges violations of federal law and the U.S.

Constitution.

       Already, five private litigators have appeared for the VEC in this case – all excellent. And




                                                  2
  Case 3:21-cv-00253-HEH Document 13 Filed 05/04/21 Page 3 of 7 PageID# 160




as of April, two lawyers from the Office of the Attorney General were on the team.           If this

Defendant, with all its resources and what should be both a legal and political motivation to avoid

delay, cannot answer a fairly simple Complaint thirty days after first receiving a copy, the VEC

has bigger problems still.

        As detailed herein, Defendant has known about all aspects of this case for six months: the

classes, the claims, and the governing law were described in detail in a letter from Plaintiffs’

counsel as early as November 6, 2020. Further details were repeated in subsequent letters and

meetings. Defendant was also aware that Plaintiffs planned litigation if discussions were not

fruitful, and received a draft complaint in advance of filing. Defendant apparently chose to wait

until April 26 to retain new counsel, Motion (ECF 11) ¶ 4 – three weeks after receiving the draft

Complaint, and ten days after being formally served. But that was Defendant’s choice – and

Defendant cannot create “good cause” for an extension by failing to act promptly.

            Defendant asks the Court for an enlargement through May 28, 2021 to respond to a

Complaint alleging a set of facts and limited claims of which it has been aware for months.

Plaintiffs’ counsel first described the issues confronting the members of these two classes in a

letter sent to VEC on November 6, 2020. Ex. A. The letter describes the classes, the legal issues,

and some potential remedies. Id. After an introductory paragraph, the letter stated:

        We are preparing a federal class-action complaint on behalf of our clients and the thousands
        of Virginians who are similarly situated. Given our history of collaboratively resolving
        legal disputes, we first ask to work with you to come to a solution without the need for
        litigation.

Id. at 1.

        Plaintiffs’ counsel met with VEC officials on November 16. At the meeting, VEC officials

stated (in the words of a synopsis sent by Plaintiffs’ counsel to VEC) that “VEC is now in the

process of shifting as many employees as possible to adjudication,” where the claims at issue here



                                                 3
  Case 3:21-cv-00253-HEH Document 13 Filed 05/04/21 Page 4 of 7 PageID# 161




are stalled. Ex. B. In addition, VEC stated that it was working on “a broader review of the data” to

allow sorting for more prompt adjudication. Id. No one – especially the VEC – today contends

Defendant did as represented. And so, Plaintiffs’ counsel sought a follow-up meeting in a letter

dated December 14 (Ex. C), and again on January 14 (Ex. D) when the December 14 letter went

unanswered. Again, Plaintiffs’ counsel was clear about the prospect of litigation:

       We would value the opportunity, in lieu of litigation, to continue conversations on these
       important topics.

Id. Nevertheless, a subsequent meeting held on February 12 produced no results from VEC.

       On April 5, 2021, Plaintiffs’ counsel sent a letter with a copy of a near-final draft of the

Complaint to the VEC (and to Virginia Governor Ralph Northam). The letter offered (to no avail)

to delay filing for another week to allow further opportunities for meaningful discussion. The

Complaint was filed on April 15 and served on April 16. Defendant’s answer (or Rule 12 motion)

is due May 7. Fed. R. Civ. P. 8(a)(1)(A)(i). On April 20, 2021, Plaintiffs’ counsel reached out to

the attorneys then representing the VEC, and tried to open a dialogue to anticipate a later request

for enlargement and discuss a means to mitigate the harm to Plaintiffs if sought. (“As service has

been made, the VEC's response will be due shortly. Ordinarily, we are open to all reasonable

requests for enlargement. Obviously here - given the stakes for the Plaintiffs and putative class -

we would not be able to agree absent some way to avoid the impact of the added delay.”). No

substantive response was ever made until late last week.

       Plaintiffs’ counsel has offered the same compromise suggested above: just as in many

matters, the Parties complete their Rule 26(f) conference and as deemed appropriate commence

written discovery while motion’s practice continues on a second track. Defendant refused.

                   III.   DELAY HERE IS UNIQUELY IRREPARABLE

       The harm caused by an extension would be significant, and that harm would fall on the



                                                 4
  Case 3:21-cv-00253-HEH Document 13 Filed 05/04/21 Page 5 of 7 PageID# 162




most vulnerable Virginians. As the Complaint describes, tens of thousands of people are currently

suffering from Defendant’s violations of Plaintiffs’ constitutional due process rights and statutory

obligations. Unemployment benefits are intended to provide emergency cash assistance to workers

who lose their jobs, and benefits are supposed to be available immediately: “as close to the nearest

payday following termination” as possible. Cal. Dep’t of Human Res. Dev. v. Java, 402 U.S. 121,

130 (1971). But for tens of thousands of Virginians – many in desperate need of that emergency

assistance – unemployment benefits never came, or were illegally stopped. While constitutional

violations are in and of themselves irreparable harms, in this case the government’s continuing

failures also mean that real families across Virginia are suffering badly.

       The effects of Defendant’s failures are broad – felt by tens of thousands of vulnerable

Virginians – but the issues are narrow, and clear. Moreover, Defendant has had a detailed factual

and legal explanation of these claims in hand for six months, and for that entire time Defendant

has been aware that Plaintiffs’ counsel was “preparing a federal class-action complaint” if the

claims could not be adequately resolved. Ex. A. Moreover, on April 5 – eleven days before the

Complaint was served – Plaintiffs’ counsel sent a near-final draft of the Complaint, Ex. B.

Accordingly, Defendant’s assertion that “orderly adjudication of these important issues will be

frustrated” without additional delay, Motion (ECF 11 ¶ 7) has no basis in fact.

       Defendant thus incorrectly asserts that Plaintiffs “cannot articulate any prejudice.” Id. ¶ 9.

Defendant’s failures have led to homelessness, hunger, and misery for vulnerable citizens who

have the legal right to expect that its government follows the Constitution and statutory law, and

those harms continue each day this process is delayed. Plaintiff Gibson has been homeless, and

she survives on food stamps and food bank handouts. Compl. (ECF 1) ¶ 91. Plaintiff Dimmerling

lost her home, and she and her daughter was forced to move in with family in a different city. Id.




                                                 5
  Case 3:21-cv-00253-HEH Document 13 Filed 05/04/21 Page 6 of 7 PageID# 163




¶ 81. Plaintiff Williams is months behind on rent and bills, and she has had to borrow money to

pay for necessary medicine. Id. ¶ 63. Plaintiff Dimond is behind on mortgage and utility payments,

and she has begun to experience serious medical conditions. Id. ¶ 57. Plaintiff Cox has exhausted

her savings, overdrawn her checking account, and is selling items on eBay to keep up with her

bills. Id. ¶ 49. For these Plaintiffs, and the thousands of Virginians that they represent, who have

already suffered due to government delays, this additional three-week delay requested by

Defendants would be unconscionable.

                                     IV.     CONCLUSION

       For the foregoing reasons, including the Defendant’s failure to carry its burden of proving

good cause, and the irreparable harms to Virginians flowing daily from continuing constitutional

and statutory violations by their government, Defendant’s Motion for an Extension of Time to

File Responsive Pleadings should be denied; or in the alternative granted with the condition that

the Parties commence and complete their initial Rule 26(f) conference by May 11, 2021.



                                              Respectfully submitted,
                                              Ashley Montgomery Cox, Emily Dimond, Penny
                                              Williams, Melissa Dimmerling and Lenita Gibson,
                                              on behalf of themselves and all others
                                              similarly situated.

                                       By:
                                              ______________/s/_____________
                                              Leonard A. Bennett, VSB # 37523
                                              Craig C. Marchiando, VSB # 89736
                                              Amy Austin, VSB # 46579
                                              CONSUMER LITIGATION ASSOCIATES, P.C.
                                              763 J. Clyde Morris Blvd., Suite 1-A
                                              Newport News, VA 23601
                                              Telephone: (757) 930-3660
                                              Facsimile: (757) 930-3662
                                              Email: lenbennett@clalegal.com
                                              Email: craig@clalegal.com



                                                 6
Case 3:21-cv-00253-HEH Document 13 Filed 05/04/21 Page 7 of 7 PageID# 164




                                 Email: amyaustin@clalegal.com

                                 Steven Fischbach, VSB # 94280
                                 VIRGINIA POVERTY LAW CENTER
                                 919 East Main Street, Suite 610
                                 Richmond, VA 23219
                                 Telephone: (804) 351-5266
                                 Email: steve@vplc.org

                                 Brenda Castaneda, VSB # 72809
                                 Patrick Levy-Lavelle, VSB # 71190
                                 Granville Warner, VSB # 24957
                                 LEGAL AID JUSTICE CENTER
                                 1000 Preston Avenue
                                 Charlottesville, Virginia 22903
                                 Telephone: (434) 977-0553
                                 Email: brenda@justice4all.org
                                 Email: pat@justice4all.org
                                 Email: cwarner@justice4all.org

                                 Daniel Turczan, VSB # 81551
                                 LEGAL AID WORKS
                                 500 Lafayette Blvd., Suite 100
                                 Fredericksburg, Virginia 22401
                                 Telephone: (540) 371-1105
                                 Email: dturczan@legalaidworks.org

                                 Kristi Cahoon Kelly, VSB #72791
                                 Andrew J. Guzzo, VSB #82170
                                 Casey S. Nash, VSB #84261
                                 KELLY GUZZO, PLC
                                 3925 Chain Bridge, Suite 202
                                 Fairfax, VA 22030
                                 Telephone: (703) 424-7572
                                 Facsimile: (703) 591-0167
                                 Email: kkelly@kellyguzzo.com
                                 Email: aguzzo@kellyguzzo.com
                                 Email: casey@kellyguzzo.com




                                    7
